Title: From George Washington to George Augustine Washington, 15 July 1787
From: Washington, George
To: Washington, George Augustine



Dear George,
Philadelphia July 15th 1787

Your letter and report came to hand in the ordinary course of the Post. I do not recollect how I expressed myself with respect to the painting of the New room, that is whether, when speaking of this business, you would understand that it was to be done by a proper, & good painter. This was my meaning; and therefore, having no high opinion of the skill, though a favourable one of the Industry, of the one who was there last; I advise you to try Peales Nephew, or some one more knowing, both in the mixtures, & laying on of Paint, than Morrison (I think his name was)—It will require small brushes, and considerable attention to paint the carved mouldings, to prevent their filling too much with the paint. None but the wood work, & the ornaments annexed to them, are to be painted. I mean by this that the Stucco walls are not to be touched.
I am getting a Venetian blind made to send round; that others may be made at home, by it. Tell Mathew to have poplar sawed for this purpose, as thin as it can be, that it may Season against the Pattern arrives. When dressed the pieces will be about the length that the Window is wide; not more than the 1/8 of an Inch thick—and about 5 Inches wide each piece.
I only mentioned plowing with Oxen to shew my anxiety to get the ground, which was intended for Wheat, broke up for it; that I might, if possible, pursue my course; but if Carting, and other things are opposed to it, as I believe they are; the disappointment must be submitted to.
I would have you, as soon as possible, begin to Sow Wheat in Corn ground. I do not think that Corn receives any benefit from

working after it begins to Tassle & shoot—but sure I am, that nine years out of ten, early sown Wheat will be best. It was not my intention (could I have pursued my newly adopted course of cropping) to have sown wheat among the drilled Corn except at the Ferry and in the Neck; therefore, as necessity only will drive me to do it, I would let it be the last sown at the other place⟨s⟩. At the Ferry, there will be the Stoney field, besides the drilled and other Corn, for Wheat; as also the ground that was intended to be fallowed: but it is to be remembered that Rye must be sown in the poorest parts of these grounds. The like in the poorest part of the fallowed grd at French’s. The like also at Dogue run—(if you should be able to get it in order)—and the like at Muddy hole. In the Neck all the ground now in Corn will be laid down in Wheat and Rye. Robins field wholly in the first. The other (now in drilled Corn on the River) partly in both. The Rye going into the weakest, & sandiest land. It was also intended, if it could be effected, to put the Orchard Inclosure (now in Oats) into Wheat. Having mentioned these matters, circumstances must govern in the ordering of them. I must again repeat however, that the sooner your Seeding commences in Corn land, the better it will be for the Wheat; and none the worse I conceive for the Corn; as I do not believe the latter is benefitted by working after it Shoots and Tassles. The clearer however the ground is, when the grain is sown, the better.
The mode you propose to adopt, of following the Plows in the drilled Corn with the Harrows, to prevent high ridges, is very proper, & will be essential for the Wheat. If time would permit, I am of opinion, if the harrows were to follow the plows—the sowing follow the harrows—and then the harrows to cover the Seed, that it would be best. But experience has fully proved the efficacy of early sowing of wheat—to get it into the ground therefore soon, is of all others the most interesting consideration—next to it, is that of preparing the ground well for its reception.
What does the Farmer guess, the Barley and Oats will yield to the acre? to come at it with exactness, is not to be expected; but now it is cut, a Man acquainted with these matters can form a tolerable conjecture—at least of the fields he particularly attends to. Do not suffer the different kinds of Oats to get mixed—especially those of Spotswood⟨s⟩ with any other. Sprinkling

Brine with your Cut Oats, is very proper; but as soon as you can chop the Rye at the Mill, your work horses should be fed with it, and cut Straw; the cut Oats to be used for the Saddle Horses.
The ground on which the Flax grew, is as good as any to rot it on. I cannot find out by the Ditchers report, where they are at Work. Branagans staying—even on the terms I have proposed—is perfectly indifferent to me—on his, totally inadmissible. Mr Lear’s letter is franked and sent on. My love to Fanny, and good wishes to him. I am Sincerely & Affectly Yrs

Go: Washington


P.S. Have you thinned the Carrots which were too thick?

